
	
		II
		112th CONGRESS
		1st Session
		S. 1607
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Blumenthal (for
			 himself and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To include shellfish to the list of crops eligible for
		  the noninsured crop disaster assistance program and the emergency assistance
		  for livestock program of the Department of Agriculture.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Shellfish Equity Act of
			 2011.
		2.Noninsured crop
			 disaster assistance programSection 196(a)(2)(B) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(2)(B)) is
			 amended by inserting shellfish (regardless of the method of
			 production), after sea oats,.
		3.Emergency
			 assistance for livestock, honey bees, shellfish, and farm-raised fish
			(a)In
			 generalSection 531(e) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(e)) is amended—
				(1)in the subsection
			 heading, by inserting shellfish, after honey bees,; and
				(2)in paragraph (1),
			 by inserting shellfish (regardless of the method of production),
			 after honey bees,.
				(b)Conforming
			 amendments
				(1)In
			 generalSection 901(e) of the Trade Act of 1974 (19 U.S.C.
			 2497(e)) is amended—
					(A)in the subsection
			 heading, by inserting shellfish, after honey bees,; and
					(B)in paragraph (1),
			 by inserting shellfish (regardless of the method of production),
			 after honey bees,.
					(2)FundingSection
			 902(d) of the Trade Act of 1974 (19 U.S.C. 2497a(d)) is amended by striking
			 the Food, Conservation, and Energy Act of 2008 and inserting
			 the Shellfish Equity Act of
			 2011.
				
